Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10, 11, 14-16  and 18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kim et al. (US 20080167426) as evidenced by Nakamata (US 20170240744) and Nakayama et al. (US 5637179) and Leslie (US 20190144567) and Husemann et al. (US 20160200947).
           Comparative example 4 of Kim discloses a composition containing 3 different styrene acrylonitrile copolymers a, b and c, each of which can be said to read on at least applicants conjugated diene based copolymer “first copolymer” and containing a branched styrene acrylonitrile copolymer d as in applicants “third copolymer” and a styrene acrylonitrile copolymer f containing 50 parts of phenyl maleimide per 100 parts of 80/20 SAN as in applicants “second copolymer”. Note in this regard Nakamata et al. 

           Note Nakayama et al. (US 5637179) at the paragraph bridging columns 3 and 4 where the Tg of acrylonitrile is 125 degrees centigrade and note Leslie at paragraph 227 where the Tg of styrene is disclosed to be 100. Using the Fox equation (see paragraph 46 of Husemann), a Tg of the non-graft portion of the styrene acrylonitrile polymer of paragraph 53  of Kim (Kims’, component b) would be calculated as 104 degrees centigrade as in claims 14 and 15. Note Table 2 of Kim where the copolymer b as in applicant’s fourth copolymer is present at a level of 7%.

s 4-6, 8, 9, 12, 13, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Applicant's arguments filed 8-5-21 have been fully considered but they are not persuasive. Applicants argue a number of benefits of the instant invention. However, while benefits may be relevant to unexpected results and obviousness they are irrelevant to anticipation. It is also immaterial whether or not Kim recognized the effect of degree of branching so long as the claimed degree of branching was an inherent characteristic of the branched component of Kim. Applicants argue that Kim implies a much higher degree of branching than required by the claims. However a simplified interpretation of the reaction described for forming the branched material of Kim is that one DVB unit gives rise to one branch. However, the weight average molecular weight reported for the second branched copolymer product of Kim described at paragraph 57, 1,500,000 is that the product has less than about 6.2 branches per chain given that number average molecular weights are necessarily less than weight average (see paragraph 57 of Kim) i.e. 1,500,000Mw(0.05/100)/121=6.2. Applicants disagree and argue that the copolymer of Kim is actually more highly branched than that of the claims. However, the first described copolymer of Kim at paragraph 67 has a molecular weight of only 150,000 also with 0.05 parts DVB and thus would a much lower degree of branching and thus it would reasonably appear that at least one of the copolymers of Kim described at paragraph 57 had applicants branching index.
.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

8-11-21

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765